DETAILED ACTION
The applicant’s amendment filed on March 10, 2021 was received.  Claim 1 was amended.  New claim 6 was added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 2, 5 and 6 remain rejected under 35 U.S.C. 103 as being unpatentable over Pechtold et al. (hereinafter “Pechtold”) (U.S. Pub. No. 2012/0060583A1) in view of Kubo et al. (hereinafter “Kubo”) (U.S. Pub. No. 2006/0051636A1).
Regarding claims 1, 2 and 5, Pechtold teaches a hydrogen storage system 10 (gas supply system) and a fuel cell 12 (gas consuming component), wherein the hydrogen storage system 10 includes pressure vessels 14 (gas tank) which are charged with hydrogen.  Shut-off valves 18 (shutoff valve) are situated downstream of each of the vessels 14.  A pressure sensor 20 (first gas pressure sensor) provides pressure measurement capability just upstream of a shut-off valve 22 and a pressure regulator 24 (pressure reducing valve).  The pressure regulator 24 reduces the pressure of the 
A controller 34, in communication with the shut-off valves 18, the pressure sensor 20, the shut-off valve 22, the pressure regulator 24, the pressure sensor 28, and the fuel cell 12, can be used to monitor conditions in the hydrogen storage system 10 and the fuel cell 12, and control a calibration sequence of the pressure sensors 20 and 28 (see paragraph 17).  
The pressure sensor 28 can only experience the relatively low pressure hydrogen gas required by the fuel cell 12. The pressure at the sensor 28 would typically be less than 10 bar. Therefore, the pressure sensor 28 can be a low range design, with a maximum range of about 20 bar being sufficient. This is in contrast to the range of 700 bar or higher for the pressure sensor 20. Thus, the pressure sensor 28, by virtue of its low range, will have an inherently smaller tolerance. The sensor 28 can thus be used to calibrate the sensor 20, under certain circumstances (see paragraph 22).  
If the pressure at the sensor 20 decreases to a low enough value, the pressure regulator 24 will be fully open, the pressure at the sensors 20 and 28 will be essentially equal, and the sensor 20 can be calibrated to the sensor 28 (perform calibration control for calibrating the gas pressure detection value of the first gas pressure sensor through the use of the gas pressure detection value of the second gas pressure sensor). 
Pechtold is silent as to a branch flow passage and a buffer tank that is connected to the branch flow passage via an on-off valve.
Kubo teaches a fuel cell system including a fuel gas supplying pipe 7 connecting a fuel cell stack 1 to a high pressure fuel tank 4 which reserves therein the fuel gas. The fuel gas supplying pipe 7 is provided with a fuel gas pressure adjusting valve 5 adjusting supply pressure of the fuel gas, a fuel gas supply quantity adjusting valve 6 adjusting supply quantity of the fuel gas, and a fuel gas supplying valve 14 controllably supplying the fuel gas to the fuel cell stack 1, which are disposed in the above order from an upstream side (see paragraph 22; FIG. 1).  
A fuel gas branched portion pipe 9 (branch flow channel) is connected to the fuel gas supplying pipe 7 which is disposed between the fuel gas supply quantity adjusting valve 6 and the fuel gas supplying valve 14. The fuel gas branched portion pipe 9 has the other end provided with a fuel gas storing portion 8 (buffer tank connected to the gas supply flow channel via the branch flow channel). The fuel gas storing portion 8 is provided with a fuel gas pressure sensor 23 measuring pressure of the fuel gas stored in the fuel gas storing portion 8. The fuel gas branched portion pipe 9 is provided with a fuel gas branched portion opening-closing valve 10 (on-off valve connected to the buffer 
Kubo further teaches a routine which at first closes the fuel gas supplying valve 14 while opening the fuel gas branched portion opening-closing valve 10 (a state where the on-off valve that is connected to the buffer tank via the branch flow passage is open) (see paragraph 30).  Then, the routine distributes the fuel gas to the fuel gas branched portion pipe 9 via the fuel gas pressure adjusting valve 5 (see paragraph 31).  The fuel gas distributed to the fuel gas branched portion pipe 9 is supplied to the fuel gas storing portion 8 via the fuel gas branched portion opening-closing valve 10, to be stored in the fuel gas storing portion 8 (see paragraph 32).  The controller 24 then determines whether or not the thus stored fuel gas pressure Pf reaches more than or equal to a first predetermined pressure Pin1 (see paragraph 35).  When the determination is yes, the routine seals the supply quantity adjusting valve 6 (a state where the shutoff valve is closed), to thereby stop supplying the fuel gas to the fuel gas storing portion 8 (see paragraph 41).  Then, the routine closes the fuel gas circulating portion opening-closing valve 16 while opening the fuel gas exhausting valve 19 (see paragraph 42).  Then, the routine momentarily opens the fuel gas supplying valve 14 (gas supply component is in operation) (see paragraph 43).  When the fuel gas pressure sensed with the fuel gas pressure sensor 23 reaches less than or equal to a second predetermined pressure Pin2, the routine closes the fuel gas branched portion opening-closing valve 10 (keep the shutoff valve closed and keep the on-off valve open until a pressure of gas supplied to the gas consuming component becomes equal to a lower-limit gas pressure) (see paragraph 46).  The routine may be performed when starting the fuel cell system, or 
Kubo notes that the above operational routine may be repeated even when the fuel gas pressure sensed with the fuel gas pressure 23 – that is, the pressure of gas contained within the fuel gas storing portion 8 – comes close to atmospheric pressure, until a cell voltage reaches more than or equal to a predetermined voltage (not in a situation where a pressure of the buffer tank is higher than a consumption prescribed gas pressure that is prescribed when the fuel gas is consumed in the gas consuming component; buffer tank has been filled up with the fuel gas at a lower-limit gas pressure that is lower than the delivery prescribed gas pressure in a situation where the pressure of the buffer tank is not higher than the consumption prescribed gas pressure) (see paragraph 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the branched portion pipe 9, fuel gas storing portion 8 and fuel gas branched portion opening-closing valve 10 of Kubo to the hydrogen storage system of Pechtold, in addition to adapting the corresponding operational routine of Kubo to the hydrogen storage system of Pechtold, because Kubo teaches that the routine increases the speed of substituting a fuel gas for an oxidant gas remaining in a fuel electrode, and thereby suppresses a deterioration of cell performance deterioration can thereby be suppressed to a great extent (see paragraphs 8 and 52).
Given that Kubo permits the operational routine to be repeated even in the case that the fuel gas pressure sensed with the fuel gas pressure sensor 23 comes close to 
Regarding claim 6, Kubo teaches predetermined pressure of the fuel gas which is supplied via the branched portion pipe 9 to the fuel gas storing portion 8 is preferably less than or equal to a resistant pressure of the fuel cell (see paragraph 33).  One of ordinary skill in the art would expect the resistant pressure of the fuel cell to be less than the operating pressure of the fuel cell.
The pressure sensor 28 of Pechtold, having a maximum detection range of about 20 bar (see paragraph 22), would be expected to cover the range of pressure from 0 bar to 20 bar.  Pechtold teaches that the pressure at the sensor 28 would typically be less than 10 bar, which indicates an ordinary operating pressure of the fuel cell 12 of less than 10 bar.  
Thus, in the combination of Pechtold with Kubo as set forth above, the pressure 28 of Kubo would be capable of detecting a gas pressure ranging from a gas pressure lower than a resistant pressure of the fuel cell (storage prescribed gas pressure) to a gas pressure higher than the operating pressure (delivery prescribed gas pressure) of the fuel cell 12.

Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
A)	Pechtold does not disclose that its pressure sensor 28 has a narrower range as compared to a range of pressure sensor 20.
B)	Pechtold does not disclose or suggest the calibration control conditions of amended claim 1.
C)	Kubo is directed to a fuel cell system substituting a fuel gas for an oxidant gas remaining in a fuel cell, where the substituting process is implemented when the fuel cell system is started.  
D)	Kubo only discloses a single pressure sensor.
E)	Kubo does not disclose a calibration control using the measurements of pressure sensor 23 to calibrate another pressure sensor.

In response to Applicant’s remarks, please consider the following comments:
A)	Not only does Pechtold explicitly teach that pressure sensor 28 has a narrower range as compared to a range of pressure 20, but Applicant has quoted this teaching in their remarks.  Pechtold teaches that the “pressure sensor 28 can be a low range design, with a maximum range of about 20 bar being sufficient. This is in contrast to the range of 700 bar or higher for the pressure sensor 20” (see paragraph 22).  If the detection range of pressure sensor 28 is 20 bar, and the detection range of pressure 
B)	As stated above, Pechtold alone does not teach the calibration control conditions of claim 1, however, the combination of Pechtold with Kubo does teach the calibration control conditions of claim 1.  
Kubo teaches that the operational routine which supplies fuel gas to the fuel cell stack 1 from the fuel gas storing portion 8 may be repeated even when the fuel gas pressure sensed with the fuel gas pressure 23 – that is, the pressure of gas contained within the fuel gas storing portion 8 – comes close to atmospheric pressure, until a cell voltage reaches more than or equal to a predetermined voltage
This routine of Kubo, when repeated close to atmospheric pressure, creates precisely the kind of conditions which Pechtold requires for its calibration process to occur.  Pechtold teaches that the calibration conditions will not be possible by simply driving the vehicle until the vessels 14 are nearly empty. Instead, a special service or shutdown sequence is required to provide the conditions necessary for calibration.  The purging routine of Kubo thereby qualifies as such a special service or shutdown sequence, and one of ordinary skill in the art would thereby recognize the benefit of adapting the purging routine of Kubo to the hydrogen storage system of Pechtold.
C)	Kubo’s purging routine may be performed after stopping the fuel gas supply to the fuel cell stack 1 in the system operation, including after idle stop, rather than at startup (see paragraph 57).
D)	Although Kubo only teaches a single pressure sensor, the combination of Kubo with Pechtold as set forth above teaches more than two pressure sensors.  There 
E)	Kubo is not relied upon for teaching a calibration control using the measurements of pressure sensor 23 to calibrate another pressure sensor.  Instead, Kubo is combined with Pechtold, where the latter teaches a pressure sensor 28 which can be used to calibrate a pressure sensor 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727